IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


DAN C. KARNICKI, INDIVIDUALLY AND        : No. 510 EAL 2016
AS ADMINISTRATOR OF THE ESTATE           :
OF ELIZABETH L. KARNICKI                 :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
            v.                           :
                                         :
                                         :
RIDE THE DUCKS INTERNATIONAL             :
LLC, RIDE THE DUCKS OF                   :
PHILADELPHIA D/B/A RIDE THE              :
DUCKS, HERSCHEND FAMILY                  :
ENTERTAINMENT CORPORATION                :
D/B/A RIDE THE DUCKS, AMPHIBIOUS         :
VEHICLE MANUFACTURING, LLC,              :
                                         :
                                         :
PETITION OF: RIDE THE DUCKS              :
INTERNATIONAL, LLC                       :


                                     ORDER



PER CURIAM

      AND NOW, this 10th day of May, 2017, the Petition for Allowance of Appeal is

DENIED and the Application for a Stay Pending Appellate Review is DISMISSED AS

MOOT.